Citation Nr: 0625136	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  05-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shrapnel injury to the left hand.

2.  Entitlement to a compensable disability rating for 
residuals of shrapnel injuries to the left and right arms.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of shrapnel injuries to the right and left legs and 
knees.

REPRESENTATION

Appellant represented by:  Connecticut Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kevin L. Bickel Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2006.  This matter was 
originally on appeal from a January 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which increased a disability rating 
to 10 percent for loss of motion for the residuals of 
shrapnel injury to the left hand (effective October 26, 
2004), continued a 0 percent disability rating for the 
residuals of shrapnel injury to the right and left arms (0 
percent from May 16, 2003), and denied the veteran's claim 
for service connection for residuals of shrapnel injuries, 
bilateral legs, for failure to submit new and material 
evidence.

The Board has recharacterized the issues, as stated above, to 
more broadly encompass the varied conditions for which the 
veteran is seeking additional compensation.

Generally, a veteran will be presumed to be seeking the 
maximum benefit allowed by law and regulation, and the claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the veteran did not use the usual VA 
Form 9 in perfecting all the issues before the Board.  The 
veteran perfected his appeal for entitlement to a compensable 
disability rating for residuals of shrapnel injuries to the 
left and right arms by filing a VA Form 9 in March 2005.  The 
veteran perfected his appeal as to the remaining issues by 
expressing his desire to pursue these appeals at the May 2005 
RO hearing.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).    

FINDINGS OF FACT

1.  The residuals of a shrapnel injury to the veteran's left 
hand are manifested by limitation of motion of the thumb with 
a gap of one to two inches between the thumb pad and fingers, 
with the thumb attempting to oppose the fingers; however, the 
veteran's left hand disorder is not manifested by limitation 
of motion of the thumb greater than two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, even with factors of pain/fatigue 
considered.

2.  The residuals of a shrapnel injury to the veteran's left 
hand have not been manifested by anatomical defects, scars, 
muscle damage, compensable limitation of motion of the wrist, 
ankylosis, or nerve damage. 

3.  The residuals of shrapnel injuries to the right and left 
arms have not been manifested by symptomatology of functional 
loss, tissue loss, scar formation, adhesions, tendon damage, 
bone, joint or nerve damage, loss in muscle strength, loss in 
range of motion or ankylosis.
  
4.  None of the evidence received since October 2004, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of shrapnel injuries to the right and left legs 
and knees, or raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the residuals of 
shrapnel injury to the left hand is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, 4.118, Diagnostic Codes 5010, 5003, 5214-5227, 
5228, 5229, 5230, 5307-5309, 7802 (2005).

2.  A compensable rating for the residuals of shrapnel 
injuries to the left and right arms is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, 4.118, Diagnostic Codes 5010, 5003, 5200-5203, 
5205-5213, 7802 (2005).

3.  New and material evidence has not been received, and the 
claim for service connection for residuals of shrapnel 
injuries to the right and left legs may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pursuant to the March 2006 Remand, the veteran attended a 
Travel Board hearing on June 7, 2006.  Because the veteran 
was accorded a hearing before the Board, the Board finds that 
there has been substantial compliance with the Board's March 
2006 Remand.  See Dyment v. West, 13 Vet.App. 141 (1999). 

I. Disability evaluations generally.
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades  
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If no diagnostic code 
directly addresses the disability, the disability will be 
rated by analogy under a closely related disease or injury.  
38 C.F.R. § 4.20.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. §  
4.7.  Additionally, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2005).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

 In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-8 
(1995).  In other words, when rated for limitation of motion, 
a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated 
use of the joint.  A finding of functional loss due to pain 
must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40 (2005).   

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code  
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

II. Entitlement to a disability rating in excess of 10 
percent for residuals of a shrapnel injury to the left hand.

The veteran suffered a shrapnel wound to his left hand which 
was caused by a German hand grenade while serving in France 
during World War II.  He has been service-connected for the 
residuals of a shrapnel injury to the left hand which was 
evaluated at 0 percent in May 2003.  The disability has been 
evaluated at 10 percent since October 2004.

At the June 2006 hearing before the Board, the veteran stated 
that the condition of his left hand has gotten worse.  He 
reported that his hand strength has weakened so that he can 
no longer lift anything with his left hand.     

The July 2003 VA medical examination report indicated that 
the veteran was hit by shrapnel fragments on the side of the 
thumb near the thenar eminence and also on the radial side of 
the wrist laterally.       

The veteran's service-connected left hand disability is rated 
at 10 percent under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5228, pertaining to limitation of motion of 
the thumb.  Under Diagnostic Code 5228, a 10 percent 
disability rating is assigned for limitation of motion 
manifested by a gap of one to two inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
assigned for thumb limitation of motion manifested by a gap 
of more than two inches (5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.

Findings on the November 2004 VA orthopedic examination 
indicate that the current 10 percent disability rating is 
appropriate in light of limitation of motion testing.  The 
examiner notes:

[T]he left hand, no anatomical defects, 
no scars noted.  Thumb, the patient can 
barely touch the tip of the index, 
middle, ring and fourth finger.  However, 
has difficulty touching the base of the 
fifth finger.  Grasping is diminished.  
Strength 4/5 bilaterally.  Range of 
motion at the wrist to 65 degrees.  
Flexion limited to 65 degrees due to 
discomfort at the end point.  Radial and 
ulnar deviation to 15 and 25 degrees.  
Digits PIP, DIP, NP normal to 90 190 
degrees...
Assessment:
Left hand chronic pain and stiffness as a 
result of shrapnel injury now with 
decreased strength and limited ROM with 
mild-moderate functional limitations...
  
The findings of November 2004 VA examination report were 
similar to the findings of the VA examination conducted in 
July 2003.  The July 2003 VA examination report indicated no 
anatomical defects or scars on the left hand.  The examiner 
noted: "Functional defects: motion of thumb - pt can touch 
tip of index, middle, and ring finger; cannot reach tip of 
his 5th finger, can touch base of 5th finger."  Range of 
motion testing on the wrist and digits of the left hand 
indicated that the readings were within the normal limits.   

In light of the fact that the July 2003 and November 2004 
examinations failed to indicate that limitation of motion of 
the left thumb was manifested by a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers during 
range of motion testing, the veteran's left hand disorder is 
appropriately rated at 10 percent.
  
While the November 2004 examination report indicates that the 
veteran's left thumb disorder is evidenced by decreased 
strength, limited range of motion with mild-moderate 
functional limitations, this is contemplated in the 10 
percent rating which is currently assigned.  Even with pain, 
there is absolutely no indication that the level of 
functional loss comes close to the level of severity required 
for the assignment of the next higher rating (i.e. thumb 
limitation of motion manifested by a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers).

The Board has considered rating the veteran's hand disability 
under other diagnostic codes for hand disorders.  Since the 
findings on the exams do not include ankylosis, limitation of 
motion of the wrist, muscle damage, or noticeable scaring, 
Diagnostic Codes 5010, 5003, 5214-5227, 5228, 5229, 5230, 
5307-5309, and 7802 are not for application.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim because 
the veteran's left hand disorder warrants no higher than a 10 
percent rating.  As the preponderance of the evidence is 
against his increased rating claim, the benefit of the doubt 
rule enunciated in 38 C.F.R. § 5107(b) is not applicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  Accordingly, 
the claim must be denied.

III. Entitlement to a compensable disability rating for 
residuals of shrapnel injuries to the left and right arms.

The veteran also had suffered injuries to the right and left 
arms as a result of shrapnel from the German hand grenade.  
He has been service-connected for the residuals of a shrapnel 
injury to the right and left arms which were evaluated at 0 
percent in May 2003.  

At the June 2006, hearing before the Board, the veteran 
stated that he is experiencing pain in his left and rights 
arms.  He reported that he sustained shrapnel wounds to the 
left and right arms from the elbow down to the wrist.  He 
explained that the scars are still there.  The veteran 
indicated that he experiences pain in both arms, but more so 
in the left arm.  He also reported that he has lost strength 
in both arms.      

Following a review of the evidence on record, the Board finds 
that the veteran is not entitled to a compensable rating for 
the residuals of shrapnel injuries to the left and right 
arms.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, 5200-
5203, 5205-5213, 7802 (2005). 

The residuals of shrapnel injuries to the arms may be 
manifest by scars, tissue loss, adhesions, tendon damage, 
bone, joint, or nerve damage, muscle damage, loss of range of 
motion or ankylosis.  In this case, the medical examinations 
conducted in July 2003 and November 2004 are absent evidence 
that the veteran is suffering from a compensable disability 
manifested by symptomatology related to the right or left 
arms.

A VA medical examination conducted in November 2004 failed to 
indicate symptomatology that would warrant a compensable 
rating.  The examiner noted: "Bilateral arms, no evidence of 
fragmentation, no tenderness to palpation, no adhesions, no 
tendon damage, no bone, joint or nerve damage, normal muscle 
strength.  Full ROM."  While the examination indicated that 
the veteran has shrapnel fragments in both arms, the examiner 
reported that the patient is asymptomatic and experiences no 
functional limitations.  Similarly, a VA examination 
conducted in July 2003 indicated that there were no 
functional impairments related to the residuals of shrapnel 
injuries to the arms.  The examiner found: "no tissue loss, 
no scar formation, no adhesions, no tendon damage, no bone, 
joint or nerve damage."  In addition, the examination found 
no loss in muscle strength.  

In light of the fact that there is no competent evidence of 
record that the veteran is experiencing symptomatology that 
is compensable under applicable Diagnostic Codes, the 
veteran's claim is devoid of merit.   

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Therefore, the benefit of the 
doubt rule enunciated in 38 C.F.R. § 5107(b) is not 
applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102.  Accordingly, the claim will be denied.

IV. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of shrapnel injuries to the right and left legs and 
knees.
 
An August 2003 rating decision denied service connection for 
residuals of shrapnel injury, bilateral legs.  Rating actions 
are final and binding based on evidence on file at the time 
the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

The appellant was notified of the rating decision in August 
2003.  No correspondence was received from him within the 
appeal period.  Therefore, the August 2003 rating decision is 
final. 

On October 26, 2004, the RO received the veteran's claim to 
reopen.  The RO denied entitlement to service connection for 
residuals of shrapnel injury, bilateral legs, because the 
evidence submitted was not new and material in the January 
2005 rating decision on appeal.  However, the October 2005 
supplemental statement of the case (SSOC) appeared to reopen 
the veteran's claim and evaluated the service connection 
claim without considering whether the new evidence submitted 
in support of the claim met the new and material evidence 
threshold.  The Board holds that it did not.  

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for his current disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

Since the RO has reopened the claim which had been previously 
denied, the Board will first review whether new and material 
evidence was in fact submitted to justify reopening the 
claim.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to October 2004 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since October 2004 includes VA 
outpatient treatment records, reports of VA examinations, 
hearing testimony and statements submitted by the veteran.  
The VA medical examination reports and outpatient records are 
not material since they did not provide a nexus opinion 
linking the veteran's current condition with the shrapnel 
injuries he received during World War II.  These medical 
reports were similar if not almost identical as to the 
findings of the medical examination reports considered in the 
veteran's original claims.   

The July 2003 medical examination report found degenerative 
joint disease in both knees.  The examiner found: 

Findings: AP and lateral views of both 
knees demonstrate concavity of the medial 
femoral condyles bilaterally.  This 
finding has been associated with 
spontaneous osteonecrosis.  At the 
posterior aspect of the right knee there 
are multiple bony fragments noted.  Mild 
degenerative changes of both knees are 
noted.
Impression: Mild degenerative joint 
disease of both knees and concavity of 
the medial femoral condyles that has been 
associated with spontaneous 
osteonecrosis.

The examiner concluded that the veteran's knee condition was 
unrelated to the shrapnel injuries he sustained years 
earlier.

The November 2004 medical examination report similarly found 
that the veteran's current knee condition was unrelated to 
the shrapnel injuries he received in service.  The 
examination also found severe osteoarthritic changes in both 
knees.  While the November 2004 report did find symptoms of 
claudication in the legs that causes difficulty in walking, 
fatigue, and pain, the report did not relate this condition 
to the veteran's prior shrapnel injuries.  Both medical 
reports found the absence of foreign bodies in his legs.  
While the November 2004 medical report is new in that it was 
not previously of record.  The Board finds, however, that 
this evidence is not "material" for purposes of reopening 
the claim.  The unestablished fact - that the veteran's 
current condition is related to service - remains 
unestablished by the medical records received since October 
2004.  The additional evidence does not create a reasonable 
possibility of substantiating the claim since there remains a 
lack of evidence showing the veteran's current condition is 
some how related to the injuries he received in service.

Again, as noted above, although the veteran is certainly 
competent to report experiencing symptoms, his allegations 
alone are essentially repetitive and not so significant that 
the claim must be reopened and readjudicated.  The veteran 
does not possess medical expertise, and he is, therefore, not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis.  Where, as here, the 
determinative issue is one of medical diagnosis, competent 
medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Accordingly, the Board finds that the evidence received 
subsequent to October 2004 is not new and material and does 
not serve to reopen the claim for service connection.  Until 
the veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




V.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claims, the 
letter dated November 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The 
November 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the issue of whether new and material 
evidence to reopen the claim for service connection for 
residuals of shrapnel injuries to the legs and knees has been 
received, there are additional notice requirements that must 
be met in a case involving a prior finally denied claim.  
Specifically, the notice should explain what type of evidence 
would constitute "new" and "material" evidence, generally 
in the context of examining the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  

The November 2004 letter notified the veteran of the 
requirement that he submit new and material evidence to 
reopen his claim, and those terms were explained.  He was 
informed of the prior basis of the denial of the claim.  The 
November 2004 letter also provided the veteran with 
appropriate notice of the evidentiary elements of how to 
establish entitlement to service connection and an increased 
rating for a service-connected disability.  The claimant has 
not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA medical treatment records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that the RO attempted to 
obtain the veteran's service medical records but was unable 
to do so because the records were unavailable because of a 
fire.  While there are no records showing that the RO 
attempted to obtain the veteran's private medical records 
pertaining to the treatment he received by his private 
physician Dr. K, the treatment he received at Bridgeport 
Hospital, and the treatment he received at Park City 
Hospital, the veteran indicated at the June 2006 Travel Board 
hearing in Hartford, Connecticut, that these records were 
unavailable.  In light of the fact that there has been no 
indication by the veteran that any additional evidence 
concerning his claims is available and not part of the claims 
file, the Board concludes that all available and potentially 
relevant evidence has been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded a VA examination in November 2004.  
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The veteran has 
not reported receiving any recent treatment specifically 
related to his claims, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The November 2004 VA 
examination report is thorough and adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


	(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of shrapnel injuries to the left hand 
is denied.

2.  Entitlement to a compensable disability rating for 
residuals of shrapnel injuries to the left and right arms is 
denied.

3.  Having found that new and material evidence has not been 
submitted to reopen claims of entitlement to service 
connection for residuals of shrapnel injuries to the right 
and left legs and knees, the appeal is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 


 Department of Veterans Affairs


